Title: To George Washington from John Hanson, 10 November 1781
From: Hanson, John
To: Washington, George


                  
                     Sir
                     Philadelphia Nov. 10th 1781
                  
                  I have the honor of transmitting to your Excellency a copy of an Act of Congress of the 7th instant, for your information and satisfaction.
                  Your Excellency’s letters of the 27th and 31st ult. have been received and laid before Congress.
                  As this is the first opportunity I have had of writing to your Excellency since Congress were pleased to elect me to the singular honor of being their President, and as a literary correspondence, from our mutual situations, becomes indispensibly necessary between us, give me leave to assure you, Sir, that it will not only be a pleasure of a superior nature, but invariably my study, to render that correspondence as advantageous and agreeable as possible.
                  Any intelligence worth communicating, which first reaches me shall be related with unreserved freedom, candor & punctuality—And permit me to hope for a similar treatment from your Excellency.  Already my knowledge of your Character leads me to anticipate infinite satisfaction.
                  I cannot avoid mentioning that the present Aspect of our Public Affairs is particularly pleasing: And so much do we seem extricated from our perplexing difficulties, and such, I hope, is the power and force of recent Experience, that we shall not lapse into our former state of imbecility and distress.  The events of the present Campaign will, no doubt, fill the most brilliant pages in the history of America.  May Heaven still continue to smile on our efforts!  With the highest sentiments of respect & esteem, believe me to be Sir, Your Excellency’s Most obedient & very humble Servt
                  
                     John Hanson Presidt
                     
                  
               